Title: To James Madison from Josef Yznardy, 31 January 1805 (Abstract)
From: Yznardy, Josef
To: Madison, James


31 January 1805. “The anteceding is Copy of what I had the honour of addressing you on the 5th. instant; Notwithstanding the Official Letter directed by the English Admiral to this Governor: Neutral Vessels enter this Port with Cargos.
“A Flag of Truce has been sent off by the Neutral Consuls to Admiral Ord; no answer as yet, if it should come before the Vessel bearer of this Sails I will inclose it.
“I have the pleasure to inclose you the List of arrivals in this Port for the last 6 months of the Year 1804. and the following Registers & Certificates of American Vessels Sold at Public Auction in this Consular Office under my Charge.


38.
Register
Ship
Rebecca.
Capt. David Frazer

Condemned in this Bay


532.
Do.
Brig
Betsey
Capt. Gilbert Fowler.
}
Cast away—Do.


83.
Certificate
Ditto.
Thomas
Capt. James Mc.Millen.


29.
Ditto
Ditto
Commerce
Capt. Jno. Devereux


“I have the Satisfaction to advise you of the Safe arrival of James Monroe Esqr. at the Court of Madrid.
“The Register of the Ship Juliana of New York from Amsterdam was endorsed as follows ‘The Port of Cadiz in a State of Blockade by the Ships of His Britannick Majesty; and all Vessels coming thence except such as are laden with Ballast only, will be detained by his Britannick Majestys Ships’ C. Rowley Capt. of H. B. Majestys Ship Ruby. January 5. 1805.
“The Communication of this City with the four Provinces of Andalucia was oppened on the 21st. instant, owing to the Sickness having ceased entirely, but by all appearances will not be for some time yet with Madrid.”
Adds in a postscript: “Government Notes. 52½.%.” Adds in a second postscript: “The orders from this Government have been so pressing for the Arming of Gun Boats, that in the space of 20 days there was upwards of 50 already Armed, but an Express is just arrived from Madr⟨id⟩ with orders to disarm & suspend such Armaments, & attend to the Arming of Men of War only; it is reported that the plan is to Arm 40 Sail in the three Departments Cadiz. Cartagena & Ferrol.”
